Citation Nr: 0912662	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to 
September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in April 2008.  The Veteran testified 
before the undersigned Acting Veterans Law Judge (AVLJ) and 
the hearing transcript is of record.

As discussed in the Remand portion of this decision, there is 
an issue as to whether the Veteran has filed a timely 
Substantive Appeal with respect to the issue of entitlement 
to service connection for a bilateral foot disability.  If 
the Regional Office determines that a timely appeal was not 
filed with respect to this issue. the Board construes the 
Veteran's April 2008 hearing testimony to be an attempt to 
reopen his claim of entitlement to service connection for a 
bilateral foot disability.  See  38 C.F.R. § 3.155(a) (2008).  
The RO should send notice to the Veteran pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006) about the information and 
evidence needed to reopen a claim of entitlement to service 
connection for a bilateral foot disability, diagnosed as pes 
planus and hallux valgus.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Veteran in this case testified before the undersigned 
AVLJ in April 2008 that the condition of his service-
connected skin disability had worsened, and that this decline 
warranted a higher disability evaluation.

The Veteran was originally granted service connection for 
tinea versicolor in a rating decision dated December 1981.  
The RO evaluated the Veteran's disability under 38 C.F.R. § 
4.118, Diagnostic Code 7806 as 10 percent disabling, 
effective September 29, 1980.  The RO subsequently increased 
the Veteran's disability evaluation to 30 percent in the June 
2003 rating decision currently on appeal and assigned an 
effective date of January 6, 2003.  The Veteran timely 
perfected this appeal.

As a preliminary matter, the Board observes that the Veteran 
was not provided with a duty-to-inform notice that complied 
with the Veterans Claims Assistance Act (VCAA) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, the RO should 
provide the Veteran with complete VCAA notification.
VA also has a duty to assist Veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) held that when a 
Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

Here, the Board finds that a new VA examination is warranted 
as the Veteran has not been afforded a VA examination since 
February 2005.  Furthermore, testimony elicited at the Travel 
Board hearing also has bearing on the current severity of the 
Veteran's service-connected skin disability.  The Veteran 
should be afforded a new VA examination to assess the 
severity of his service-connected skin disability.  The 
examiner must provide a complete rationale for any stated 
opinion.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a Veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Thus, VA must request all VA medical 
records pertaining to the Veteran that are dated February 23, 
2005 to the present.

The Board notes that the Veteran provided testimony at the 
April 2008 hearing regarding the issue of whether new and 
material evidence was submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability, diagnosed as pes planus and hallux valgus.  
However, a careful review of the claims file revealed that 
this issue was not on appeal before the Board at that time.  

The Veteran was previously denied service connection for a 
bilateral foot disability in a rating decision dated July 
1998.  The Veteran was notified of this rating decision and 
did not appeal.  Thus, the July 1998 rating decision became 
final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).   

The RO reopened the Veteran's service connection claim for a 
bilateral foot disability in the June 2003 rating decision 
currently on appeal, but denied the claim on its merits.  The 
Veteran filed a timely notice of disagreement and the RO 
issued a statement of the case in November 2004.  The Veteran 
also filed a timely substantive appeal in January 2005.  
However, he explicitly indicated "I have read the statement 
of the case or any supplemental statement of the case I 
received.  I am only appealing these issues: dermatitis or 
eczema."  

The Board notes that there are no references to the Veteran's 
new and material evidence claim for a bilateral foot 
disability contained in the substantive appeal.  Thus, the 
Board finds that the Veteran did not file a timely 
substantive appeal with regard to the issue of whether new 
and material evidence was submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability, diagnosed as pes planus and hallux valgus.  See 
38 C.F.R. §§ 19.33, 20.202 (2008).  

With respect to the claim for a bilateral foot disability, 
the Court has held that unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 19.32 (2008) for failure to file a timely 
Substantive Appeal, that failure does not automatically 
deprive the Board of jurisdiction. See Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).  The February 2008 
Certification of Appeal listed the bilateral foot disability 
as being on appeal, and the Veteran testified to that issue.  
There appears to be no timely Substantive Appeal on this 
issue.  As such, this claim must be remanded to allow the RO 
to initially address in writing whether the Veteran filed a 
timely Substantive Appeal and thus perfected an appeal to the 
Board with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a bilateral foot disability.  If 
the RO determines that a timely Substantive Appeal has not 
been filed with these issues, the RO should issue the Veteran 
another SOC to his last known address and if no Substantive 
Appeal is received within 60 days, the RO should close the 
appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA notice 
letter regarding his claim for an 
increased rating for residuals of 
herniated nucleus pulposus L5-S1 and 
laminectomy L4-5, to include notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Such notice shall:
	(1) inform him of the information and 
evidence not of record that is necessary 
to substantiate his claim for a rating in 
excess of 30 percent for dermatitis or 
eczema or other skin disability; (2) 
inform him of the information and evidence 
that VA will seek to provide; (3) inform 
him of the information and evidence he is 
expected to provide; (4) request him to 
provide any evidence in his possession 
that pertains to his claim; (5) advise him 
of the criteria for establishing a 
disability rating and effective date of 
award; (5) notify him that, to 
substantiate his claim, he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service- 
connected skin disability and the effect 
that worsening has on his employment and 
daily life; (6) provide him with the 
appropriate Diagnostic Codes for rating 
his skin disability, and; (7) notify him 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Code provisions, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.
    
2.  The RO should attempt to obtain all 
available VA treatment records from the 
Dallas, TX, VA Medical Center pertaining 
to the Veteran that are dated from 
February 23, 2005 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran provided that the Veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA skin examination to assess the 
severity of his service-connected skin 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

The examiner is asked to assess the 
severity of the Veteran's service-
connected skin disorder under Diagnostic 
Code 7806.  In particular, the examiner is 
asked to comment on the each of the 
following: (1) percent of the entire body 
affected by the Veteran's skin disability, 
(2) percent of exposed areas affected by 
the Veteran's skin disability, and (3) the 
frequency of use of systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.  The examiner must 
provide a complete rationale for any 
stated opinion.

4. The RO should review documents filed by 
the Veteran since the November 2004 SOC or 
March 2005 SSOC to determine if any 
document constitutes a timely Substantive 
Appeal as to the issue of whether new and 
material evidence has bene submitted to 
reopen a claim for a bilateral foot 
disability.  If the RO determines that a 
timely Substantive Appeal was not filed 
with any of these issues, the RO must 
reissue the Veteran an SOC to his last 
known address, and if he does not respond 
by filing a Substantive Appeal within 60 
days the RO should close the appeal and 
document the action in the claims file.

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




